TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00575-CV



                                 Christopher Henry, Appellant

                                                 v.

                                    Revonda Henry, Appellee


                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
         NO. 308,618-E, THE HONORABLE STEVEN J. DUSKIE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due in this Court on February 1, 2021. On

February 11, 2021, notice was sent to appellant that the clerk’s record was overdue and that

notice had been received from the district clerk that appellant had neither paid, nor made

arrangements for payment, for the clerk’s record. The notice requested that appellant make

arrangements for the clerk’s record and submit a status report regarding this appeal by

February 22, 2021. Further, the notice advised appellant that his failure to comply with this

request could result in the dismissal of his appeal for want of prosecution. Appellant filed a

response requesting a six-month extension. On March 23, 2021, this Court granted the motion in

part and requested that that appellant make arrangements for the clerk’s record or submit a status

report by April 6, 2021. The notice again advised appellant that his failure to comply with this

request could result in the dismissal of his appeal for want of prosecution.
              To date, appellant has not filed a status report or otherwise responded to this

Court’s notice of March 23, 2021, and the clerk’s record has not been filed. We therefore

dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Prosecution

Filed: June 25, 2021




                                               2